Citation Nr: 9903415	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  95-00 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for status post 
dislocation of the left hip, currently evaluated as 10 
percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to 
January 1968.

The instant appeal arose from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in New Orleans, Louisiana, which denied claims for 
service connection for bilateral hearing loss and tinnitus 
and granted a claim for service connection for status post 
left hip location.  The left hip disorder was assigned a 
noncompensable disability evaluation.

In the August 1997 rating decision, the RO apparently denied 
entitlement to service connection for bilateral hearing loss 
without considering the preliminary issue of whether the 
veteran had submitted new and material evidence to reopen the 
claim, nor was the appellant provided with the appropriate 
laws and regulations pertaining to his claim.  The Board 
notes that a claim for service connection for hearing loss 
was previously denied in August 1978 and again in June 1993.  
Thus, the hearing loss issue on appeal has been 
recharacterized on the first page of this decision.  See also 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board has a legal 
duty to consider the requirement of whether new and material 
evidence has been submitted regardless of the RO's actions).


REMAND

The appellant contends, in substance, that he has bilateral 
hearing loss and tinnitus as a result of acoustic trauma in 
service; therefore, he believes service connection is 
warranted for these disorders.

The veteran filed a notice of disagreement as to the 
bilateral hearing loss, tinnitus, and left hip claims in 
September 1997.  By rating decision dated in November 1997 an 
increased rating, to 10 percent, was awarded for the left hip 
disorder.  Since this claim has not been withdrawn, an 
increased rating above 10 percent remains at issue on appeal.  
See AB v. Brown, 6 Vet.App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits 
are awarded).  However, the statement of the case issued in 
November 1997 only addressed the issues of service connection 
for bilateral hearing loss and tinnitus.  Therefore, a 
statement of the case must be issued as regards the left hip 
increased rating claim.

The Board also notes that a VA Form 1-646 (Statement of 
Accredited Representative in Appealed Case), a VA Form 8 
(Certification of Appeal), and a letter notifying the veteran 
and his representative that his case has been certified to 
the Board are not of record.  Accordingly, this case is also 
remanded to the RO to complete the necessary record prior to 
appellate review.

In light of the foregoing, this issue is REMANDED to the RO 
for the following:

1.  The RO should issue a statement of 
the case in connection with the issue of 
entitlement to an increased rating for a 
left hip disorder.

2.  In connection with this remand, the 
veteran and his representative are 
reminded that they have yet to perfect an 
appeal to the August 1997 rating decision 
regarding an increased rating for a left 
hip disorder by filing a timely appeal 
statement (VA Form 9) in response to the 
statement of the case to be issued 
pursuant to this remand.

3.  The RO should consider the 
appellant's claim of entitlement to 
service connection for bilateral hearing 
loss in light of the laws and regulations 
applying to new and material evidence.  
See 38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156.  If the determination is adverse 
to the appellant, he should be provided a 
supplemental statement of the case that 
fully addresses the analysis and explains 
the reasons for the adverse 
determination.  

4.  The RO should develop a VA Form 1-646 
(Statement of Accredited Representative 
in Appealed Case), a VA Form 8 
(Certification of Appeal), and a letter 
notifying the veteran and his 
representative that his case has been 
certified to the Board.

5.  Following completion of the 
foregoing, the RO must review the 
appellant's claims folder and ensure that 
all of the foregoing development action 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he and/or his representative may furnish 
additional evidence and argument while the case is in remand 
status.  Booth v. Brown, 8 Vet.App. 109, 112 (1995); Quarles 
v. Derwinski, 3 Vet.App. 129, 141 (1992).  The purposes of 
this remand are to procure clarifying data and to comply with 
the governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).








- 5 -


